DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this information disclosure statement has been considered by the examiner.  

Response to Arguments
Applicant’s arguments filed 10/18/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 7, 21, 24, 25, 27, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Givon (WO 0244808) in view of Singhal (U.S. 2011/0229012) and further in view of Geerds (U.S. 2014/0267596), O’Brien (U.S. 2013/0222590) and Camp (U.S. 2009/0096927).
 	Regarding claim 1, Givon teaches a camera device for creating stereo viewing image data (see Fig. 1; Abstract), comprising: 
	at least one processor (see Fig. 5, 30; pg. 10, line 30);
	at least one memory, including computer code (see Fig. 5, 30; Fig. 6, teaches a processor performing a process where it would be inherent the processor has a memory 
wherein said at least one memory including computer program code is configured, with the at least one processor, to cause the device to: choose a pair of cameras from among a set of three cameras of said at least three cameras based upon a first signal (see pg. 12, lines 3-28, teaches a view being selected based on a viewer turning his head, and teaches when the viewer turns his head selecting a view, viewing parameters are detected and received (signal received) by the displaying system where the parameters determine a field of vision of the viewer), 
the at least three cameras being in a regular or irregular setting located in such a manner with respect to each other such that any pair of cameras of the set of three cameras of said at least three cameras has a disparity for creating a first stereo image having a disparity (see Fig. 1; pg. 3, lines 17-20); 
the first signal being indicative of at least a head orientation of a user, a position of a left eye of the user, and a position of a right eye of the user; and said camera device is adapted to create a first image for the left eye and a second image for the right eye for stereo viewing (see pg. 12, lines 3-28, teaches a view being selected based on a viewer turning his head and corresponding images selected for display of a stereoscopic image pair, and teaches when the viewer turns his head selecting a view, viewing parameters are detected and received (signal received) by the displaying 
wherein said at least three cameras have a wide field of view (see Fig. 3);
Givon does not specifically teach wherein a first camera of said pair of cameras is chosen as being the closest camera of the set of three cameras to a first viewpoint from the left eye of the user and a second camera of said pair of cameras is chosen as being the closest camera of the set of three cameras to a second viewpoint from the right eye of the user, so that the disparity created by the pair of cameras resembles the disparity between the left and right eves of the user, said disparity created by the pair of cameras being caused by a difference between the first viewpoint and the second viewpoint; the set of three cameras having overlapping fields of view such that an overlap region to be captured by said at least three cameras is defined; stitching together sections of images from said at least three cameras so that seams between stitched images are positioned away from a centerline of one or more of the first viewpoint and the second viewpoint; and said camera device is further adapted to perform a temporal transition from one view orientation to another view orientation by blending at least a part of at least two images from said at least three cameras; said camera device is configured for receiving, from said apparatus, a second signal indicating that a change in the head orientation of the user has occurred between a first head orientation to a second head orientation, and a temporal transition from one view orientation to another view orientation by blending at least a part of at least two images from a second pair of said at least three cameras, wherein said second pair of said at least three cameras comprises at least one camera that is different from 
Singhal teaches wherein a first camera of said pair of cameras is chosen as being the closest camera of the set of three cameras to a first viewpoint from a left eye of a user and a second camera of said pair of cameras is chosen as being the closest camera of the set of three cameras to a second viewpoint from a right eye of the user, so that the disparity created by the pair of cameras resembles the disparity between the left and right eves of the user, said disparity created by the pair of cameras being caused by a difference between the first viewpoint and the second viewpoint (see par. 0003, teaches stereo cameras, or multi-view cameras capturing left and right images using two or more cameras (chosen) functioning similarly to human eyes where when the left and right images are presented to the left and right eyes of a viewer (images from cameras closest to left and right eyes), the viewer perceives a stereoscopic effect due to disparities between the two images, and teaches that the amount of parallax is related to the amount of disparity between pixels in the scene, and can be controlled (choosing cameras) to change the perceived stereoscopic effect).
Givon and Singhal do not specifically teach the set of three cameras having overlapping fields of view such that an overlap region to be captured by said at least three cameras is defined; stitching together sections of images from said at least three cameras so that seams between stitched images are positioned away from a 
Geerds teaches the set of three cameras having overlapping fields of view such that an overlap region to be captured by said at least three cameras is defined (see par. 0026, 0042, 0046, teaches the individual field of views of each lens typically should have sufficient overlap, in order to be able to combine (e.g., "stitch") the visual material into a larger video or image with the desired 360 degree view; see also e.g., Boulanger (U.S. 2003/0067536) Fig. 2; par. 0006, teaches multiple video perspectives of a scene from multiple video cameras each at a different spatial location producing multiple two-dimensional (2D) video images of a scene); 

Givon, Singhal and Geerds do not specifically teach said camera device is configured for receiving, from said apparatus, a second signal indicating that a change in the head orientation of the user has occurred between a first head orientation to a second head orientation, and a temporal transition from one view orientation to another view orientation by blending at least a part of at least two images from a second pair of said at least three cameras, wherein said second pair of said at least three cameras comprises at least one camera that is different from cameras comprising said first pair of said at least three cameras, thereby creating a second stereo image different from the first stereo image; and  encode the first stereo image and the second stereo image 
O’Brien teaches said camera device is configured for receiving, from said apparatus, a second signal indicating that a change in the head orientation of the user has occurred between a first head orientation to a second head orientation, and a temporal transition from one view orientation to another view orientation by blending at least a part of at least two images from a second pair of said at least three cameras, wherein said second pair of said at least three cameras comprises at least one camera that is different from cameras comprising said first pair of said at least three cameras, thereby creating a second stereo image different from the first stereo image (see par. 0002, 0003, 0010-0014, 0020, 0048, 0049, 0053, 0055,0056, teaches multiple cameras mounted on a remote operated device, each camera having its own field of view; and  teaches stitching (blending) together at least a portion of a  first field of view from and at least a portion of the second field of view into a composite video image and presenting a portion of the composite video image on the front display as the headset moves one position to a second position; and teaches selecting which sensor data to process (images from a first pair of cameras or images from a second pair of cameras, one camera being different) for image stitching; and teaches a tracking module on a headset providing control signals that are used to select the appropriate data streams (in particular, camera fields of view) to be transmitted back the requesting headset; and teaches detecting the motion and/or position/orientation of the headset and presenting a forward field of view on a forward display, a left field of view on a left display, and a right 
Givon, Singhal, Geerds and O’Brian do not specifically teach encode the first stereo image and the second stereo image such that active portions of the first and second stereo images have a fidelity that is greater than the fidelity of corresponding passive portions of, respectively, the first and second stereo images.
Camp teaches encode the first stereo image and the second stereo image such that active portions of the first and second stereo images have a fidelity that is greater than the fidelity of corresponding passive portions of, respectively, the first and second stereo images (see par. 0007, 0013, 0014, 0028, teaches video coding that employ object tracking and variable compression for different portions of a  scene where the object is coded to have higher fidelity than a remainder of the scene, the higher fidelity facilitating tracking of the object that, in turn, assists in maintaining quality coding of the object, and teaches compressing video data corresponding to an identified portion of a scene, compressing a remainder of the video data using an amount of compression that is greater than an amount of compression used to compress the video data for the identified portion of the scene; and outputting a high fidelity video component corresponding to the identified portion of the scene and a low fidelity video component corresponding to the remainder of the video data; see also e.g., Bradski (U.S. 2004, 0125222) par. 0028, teaches foreground objects being coded with high fidelity and the background being coded with low fidelity); Peterson (U.S. 6,529,631) col. 3, lines 2-3, teaches an encoded image having certain regions that are encoded to a high fidelity 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as taught by Givon with the limitations as taught by Singhal and Geerds and O’Brien and Camp to provide for controlling disparity and a perceived stereoscopic effect (see Singhal par. 0003) and to provide for a camera system including a set of cameras containing three or more with each camera of the set of cameras providing a different field of view (see Geerds par. 0006) and to provide for to tracking the movement (motion) and/or position of an operator's head/headset and providing a field of view to a display based on the position (see O’Brian par. 0010, 0011) and to provide for coding with higher fidelity facilitating tracking of an object that, in turn, assists in maintaining quality coding of the object (see Camp par. 0007).

Regarding claims 4, 24, Givon teaches said at least three cameras have different directions of optical axis (see Figs. 2, 3). 

Regarding claims 5, 25, Givon teaches said overlap region has a simply connected topology (see Fig. 3). 

Regarding claims 7, 27, Givon teaches the at least three cameras comprise three cameras, said three cameras being arranged in a triangular setting, whereby the 

Regarding claim 21, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Motivation for this combination has been stated in claim 1.

Regarding claim 29, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Further, Camp teaches a computer readable medium (see par. 0046).  Motivation for this combination has been stated in claim 1.

Regarding claim 32, Givon teaches said at least three cameras have different directions of optical axis (see Figs. 2, 3). 

Claims 2, 3, 22, 23, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Givon (WO 0244808) in view of Singhal (U.S. 2011/0229012) and further in view of Geerds (U.S. 2014/0267596), O’Brien (U.S. 2013/0222590), Camp (U.S. 2009/0096927) and Shinohara (U.S. 2013/0050412).
Regarding claim 2, Givon and Singhal and Geerds, O’Brien and Camp do not specifically teach said pair of cameras of said set of three cameras of said at least three cameras define a parallax corresponding to parallax of the left and right eyes of the user for creating stereo images.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as taught by Givon with the limitations as taught by Singhal, Geerds, O’Brien and Camp and Shinohara to provide for reducing a burden on a viewer that is associated with stereoscopic image viewing (see Shinohara par. 0007).

Regarding claims 3, 23, 31, Shinohara teaches said parallax between said pair of cameras is between 5.0 cm and 12.0 cm (see par. 0042, 0067).  Motivation for this combination has been stated in claim 2.

Regarding claims 22 and 30, Singhal teaches the parallax is a displacement in the apparent position of an object viewed along two different lines of sight of the respective first and second cameras that is created by an angular distance between the first camera and the second camera of the pair of cameras relative to the object viewed along the two different lines of sight (see par. 0003, teaches stereo cameras, or multi-view cameras capturing left and right images using two or more cameras functioning similarly to human eyes where when the left and right images are presented to the left and right eyes of a viewer, the viewer perceives a stereoscopic effect due to disparities between the two images (first and second cameras, viewed along different lines of 
Shinohara teaches said pair of cameras of said set of three cameras of said at least three cameras define a parallax corresponding to parallax of the left and right eyes of the user for creating a stereo image (see par. 0042, 0067, teaches parallax being related to human eyes).  Motivation for this combination has been stated in claim 2.

Claims 6, 8, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Givon (WO 0244808) in view of Singhal (U.S. 2011/0229012) and further in view of Geerds (U.S. 2014/0267596), O’Brien (U.S. 2013/0222590), Camp (U.S. 2009/0096927) and Rondinelli (U.S. 2002/0118890).
Regarding claims 6, 26, Givon and Singhal and Geerds, O’Brien and Camp do not specifically teach wherein the field of view of each of said at least three cameras approximately corresponds to a half sphere.
Rondinelli teaches wherein the field of view of each of said at least three cameras approximately corresponds to a half sphere (see par. 0003).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as taught by Givon with the limitations as taught by Singhal, Geerds, O’Brien and Camp and Rondinelli to provide for more robust image processing (see Rondinelli par. 0003).

Regarding claims 8, 28, Givon teaches the at least three cameras comprise: eight wide-field cameras (see Figs 1A, 1B). 

Rondinelli teaches wherein the field of view of each of said wide-field cameras is at least 180 degrees, so that each part of the whole sphere view is covered by at least four cameras (see par. 0003).  Motivation for this combination has been stated in claim 6.

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Givon (WO 0244808) in view of Singhal (U.S. 2011/0229012) and further in view of Geerds (U.S. 2014/0267596), O’Brien (U.S. 2013/0222590), Camp (U.S. 2009/0096927) and Xiong (U.S. 6,434,265).
 Regarding claim 33, Givon, Singhal and Geerds, O’Brien and Camp do not specifically teach the camera device is further adapted to perform the blending by weighted summing of the affected image region values.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as taught by Givon with the limitations as taught by Singhal, Geerds, O’Brien and Camp and Xiong to provide for blending of overlapping image boundaries (see Xiong col. 14, lines 12-13).

Regarding claim 34, Xiong teaches blending at least said part of said at least two images from said at least three cameras comprises: weighted summing of the affected image region values (see col. 14, lines 9-30, teaches blending using a weighted sum of pixels from images in a transition area).  Motivation for this combination has been stated in claim 33. 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Givon (WO 0244808) in view of Singhal (U.S. 2011/0229012) and further in view of Geerds (U.S. 2014/0267596), Shinohara (U.S. 2013/0050412), O’Brien (U.S. 2013/0222590), Camp (U.S. 2009/0096927) and Xiong (U.S. 6,434,265).
Regarding claim 35, Givon, Singhal, Geerds, Shinohara, O’Brien and Camp do not specifically teach performing the blending by weighted summing of the affected image region values.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as taught by Givon with the limitations as taught by Singhal, Geerds, Shinohara, O’Brien and Camp and Xiong to provide for blending of overlapping image boundaries (see Xiong col. 14, lines 12-13).

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Boulanger (U.S. 2003/0067536), Steuart (U.S. 2004/0246333), Rambo (U.S. 2004/0227693), Chirieleison (U.S. 2008/0002262), Bradski (U.S. 2004, 0125222), Peterson (U.S. 6,529,631), Deever (U.S. 2005/0018911).

Conclusion
The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  Further, references that have been mentioned but not asserted have been presented to provide further evidence that certain limitations in Applicants claims were known and/or obvious and also so that Applicant in making 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483